In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-19-00451-CV
       ___________________________

       IN RE KEVIN PHELPS, Relator




              Original Proceeding
            Trial Court No. 1288894


Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and the real

party in interest’s response and is of the opinion that the petition should be dismissed

as moot. Accordingly, relator’s petition for writ of mandamus is dismissed as moot.



                                                      Per Curiam

Delivered: January 6, 2020




                                           2